EXHIBIT 10.3

 

EXECUTION VERSION

 

 

SECOND-TIER SALE AGREEMENT

 

between

 

FORD CREDIT AUTO LEASE TWO LLC,

acting with respect to its Series of
limited liability company interests designated as

the “2013-A Series”, as Depositor

 

and

 

FORD CREDIT AUTO LEASE TRUST 2013-A,

as Issuer

 

Dated as of March 1, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II SALE OF THE SECOND-TIER ASSETS

2

Section 2.1.

Sale of the Second-Tier Assets

2

Section 2.2.

Closing; Further Assignments

2

Section 2.3.

Intent; Savings Clause

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

Section 3.1.

Representations and Warranties of the Issuer

3

Section 3.2.

Representations and Warranties of the Depositor

4

Section 3.3.

Representations of the Depositor and the Issuer

5

 

 

 

ARTICLE IV CONDITIONS

5

Section 4.1.

Conditions to Obligation of the Issuer

5

Section 4.2.

Conditions to Obligation of the Depositor

5

Section 4.3.

Deemed Satisfaction of Conditions

5

 

 

 

ARTICLE V COVENANTS OF THE DEPOSITOR

6

Section 5.1.

Filing and Maintenance of Financing Statements and Security Interests

6

Section 5.2.

Other Liens or Interests

6

Section 5.3.

Indemnification

6

Section 5.4.

Required Reserve Amount

7

Section 5.5.

Obligations of the Depositor

7

 

 

 

ARTICLE VI MISCELLANEOUS PROVISIONS

7

Section 6.1.

Amendment

7

Section 6.2.

Notices

8

Section 6.3.

Costs and Expenses

8

Section 6.4.

Third-Party Beneficiaries

9

Section 6.5.

No Petition

9

Section 6.6.

Limited Recourse

9

Section 6.7.

Subordination

9

Section 6.8.

GOVERNING LAW

10

Section 6.9.

Submission to Jurisdiction

10

Section 6.10.

WAIVER OF JURY TRIAL

10

Section 6.11.

Severability

10

Section 6.12.

Counterparts

10

Section 6.13.

Headings

10

Section 6.14.

No Waiver; Cumulative Remedies

10

Section 6.15.

Issuer Obligation

11

 

i

--------------------------------------------------------------------------------


 

SECOND-TIER SALE AGREEMENT, dated and effective as of March 1, 2013 (this
“Agreement”), between FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited
liability company, acting with respect to its Series of limited liability
company interests designated as the “2013-A Series”, as Depositor, and FORD
CREDIT AUTO LEASE TRUST 2013-A , a Delaware statutory trust, as Issuer.

 

BACKGROUND

 

On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM, LLC” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2013-A Exchange Note” having an initial aggregate
outstanding principal balance of $1,064,026,804.12 a fixed interest rate of
1.80% and a stated maturity date of October 15, 2017.

 

Ford Credit and the Titling Companies have also designated the 2013-A Reference
Pool in respect of the 2013-A Exchange Note and the Collateral Leases and
Collateral Leased Vehicles comprising the 2013-A Reference Pool.

 

Ford Credit has sold the 2013-A Exchange Note to the Depositor pursuant to a
First-Tier Sale Agreement, dated as of the date of this Agreement (the
“First-Tier Sale Agreement”).

 

The Depositor wishes to sell the 2013-A Exchange Note and certain related
property and rights to the Issuer on the terms and conditions of this Agreement.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not otherwise defined in this Agreement are defined in Appendix 1
to the Exchange Note Supplement to the Credit and Security Agreement (as defined
below), dated as of March 1, 2013 (the “Exchange Note Supplement”), among the
Titling Companies, as Borrowers, U.S. Bank National Association (“U.S. Bank”),
as Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral Agent, and Ford
Motor Credit Company LLC (“Ford Credit”), as Lender and Servicer.  Capitalized
terms used but not otherwise defined in this Agreement or in Appendix 1 to the
Exchange Note Supplement are defined in Appendix A to the Amended and Restated
Credit and Security Agreement, dated as of December 1, 2006 (the “Credit and
Security Agreement”), among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer.  Appendix 1 and Appendix A also contain rules as to usage applicable
to this Agreement and are incorporated by reference into this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
SALE OF THE SECOND-TIER ASSETS

 

Section 2.1.                                 Sale of the Second-Tier Assets.

 

(a)                                 Effective as of the 2013-A Closing Date and
immediately after the transaction pursuant to the First-Tier Sale Agreement, and
immediately before the transactions contemplated by the Trust Agreement and the
Indenture, the Depositor sells and assigns to the Issuer, without recourse, the
Second-Tier Assets.

 

(b)                                 In consideration for the Second-Tier Assets,
the Issuer will transfer to the Depositor, without recourse, all right, title
and interest of the Issuer, whether now owned or hereafter acquired, in, to and
under the Notes and the rights to distributions under Section 8.2 of the
Indenture, as payment for the 2013-A Exchange Note.  The Second-Tier Assets will
become the property and rights of the Issuer.

 

Section 2.2.                                 Closing; Further Assignments.

 

(a)                                 The sale and assignment of the Second-Tier
Assets will take place on the 2013-A Closing Date concurrently with the closings
under the First-Tier Sale Agreement and the Indenture.

 

(b)                                 The Depositor acknowledges that the Issuer
will, pursuant to the Indenture, assign and pledge the Second-Tier Assets and
certain other property and rights to the Indenture Trustee for the benefit of
the 2013-A Secured Parties.  The Depositor consents to such assignment and
pledge.

 

(c)                                  The Issuer acknowledges the appointment of
Ford Credit as Servicer with respect to the Collateral Specified Interests
pursuant to the Servicing Agreement and as Servicer with respect to the 2013-A
Reference Pool pursuant to the Servicing Supplement.

 

Section 2.3.                                 Intent; Savings Clause.  It is the
intention of the Depositor and the Issuer that (i) the sale and assignment
pursuant to Section 2.1 constitute an absolute sale of the Second-Tier Assets,
including all monies paid thereon and all monies due thereon on or after the
Cutoff Date, conveying good title to the Second-Tier Assets free and clear of
any Lien other than Permitted Liens, from the Depositor to the Issuer and
(ii) the Second-Tier Assets not be a part of the Depositor’s estate in the event
of a bankruptcy or insolvency of the Depositor.  If, notwithstanding the
intention of the Depositor and the Issuer, such sale and assignment is deemed to
be a pledge in connection with a financing or is otherwise deemed not to be a
sale, the Depositor Grants, and the parties intend that the Depositor Grants, to
the Issuer a security interest in the Second-Tier Assets and the performance by
the Depositor of the obligation by the Depositor to pay to the Issuer all
amounts received with respect to the 2013-A Exchange Note, and in such event,
this Agreement will constitute a security agreement under applicable law and the
Issuer will have all of the rights and remedies of a secured party and creditor
under the UCC.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                 Representations and Warranties of
the Issuer.  The Issuer represents and warrants to the Depositor as of the date
of this Agreement and as of the 2013-A Closing Date:

 

(a)                                 Organization and Qualification.  The Issuer
is a statutory trust duly formed, validly existing and in good standing under
the laws of the State of Delaware.  The Issuer is qualified as a foreign
statutory trust in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires such qualification, license or
approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Issuer’s ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Issuer has the power and authority to execute, deliver and perform the terms
of this Agreement.  The Issuer has authorized the execution, delivery and
performance of the terms of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Issuer and enforceable against the Issuer, except
as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement will not
(i) conflict with or result in a breach of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument under which the Issuer
is a debtor or guarantor, (ii) result in the creation or imposition of any Lien
upon any of the properties or assets of the Issuer pursuant to the terms of any
such indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument (other than this Agreement), (iii) violate the Trust
Agreement or (iv) violate any law or, to the Issuer’s knowledge, any order,
rule or regulation applicable to the Issuer of any Governmental Authority having
jurisdiction over the Issuer or its properties, in each case, which conflict,
breach, default, Lien or violation would reasonably be expected to have a
material adverse effect on the Issuer’s ability to perform its obligations under
this Agreement or any other 2013-A Basic Document to which it is a party.

 

(d)                                 No Proceedings.  To the Issuer’s knowledge,
there are no proceedings or investigations pending or overtly threatened in
writing before any Governmental Authority having jurisdiction over the Depositor
or its properties (i) asserting the invalidity this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Issuer’s ability to perform
its obligations under this Agreement or the validity or enforceability of this
Agreement or (iv) that would reasonably be expected to (A) affect the treatment
of the Notes as indebtedness for U.S. federal income tax purposes, (B) be deemed
to cause a taxable exchange of the Notes for U.S. federal income tax purposes or
(C) cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes, in
each case, other than such proceedings that, to the Issuer’s knowledge, would
not reasonably be expected to have a material adverse effect on the Issuer,
materially and adversely affect the performance by the Issuer of its obligations
under, or the

 

3

--------------------------------------------------------------------------------


 

validity and enforceability of, the 2013-A Basic Documents or the Notes or
materially and adversely affect the tax treatment of the Issuer or the Notes.

 

Section 3.2.                                 Representations and Warranties of
the Depositor.  The Depositor represents and warrants to the Issuer as of the
date of this Agreement and as of the 2013-A Closing Date:

 

(a)                                 Organization and Qualification.  The
Depositor is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Depositor is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
such qualification, license or approval, unless the failure to obtain such
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Depositor’s ability to perform its obligations
under this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Depositor has the power and authority to execute, deliver and perform the
terms of this Agreement.  The Depositor has authorized the execution, delivery
and performance of the terms of this Agreement.  This Agreement is the legal,
valid and binding obligation of the Depositor and enforceable against the
Depositor, except as may be limited by insolvency, bankruptcy, reorganization or
other laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement, will not (i) conflict with or result
in a breach of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument under which the Depositor is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien upon any of the properties
or assets of the Depositor pursuant to the terms of any such indenture,
mortgage, deed of trust, loan agreement, guarantee or similar agreement or
instrument (other than this Agreement), (iii) violate the certificate of
formation of the Depositor or the Limited Liability Company Agreement or
(iv) violate any law or, to the Depositor’s knowledge, any order, rule or
regulation applicable to the Depositor of any Governmental Authority having
jurisdiction over the Depositor or its properties, in each case, which conflict,
breach, default, Lien or violation would reasonably be expected to have a
material adverse effect on the Depositor’s ability to perform its obligations
under this Agreement.

 

(d)                                 No Proceedings.  To the Depositor’s
knowledge, there are no proceedings or investigations pending or overtly
threatened in writing before any Governmental Authority having jurisdiction over
the Depositor or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement or (iv) that would
reasonably be expected to (A) affect the treatment of the Notes as indebtedness
for U.S. federal income tax purposes, (B) be deemed to cause a taxable exchange
of the Notes for U.S. federal income tax purposes or (C) cause the Issuer to be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes, in each case, other than such
proceedings that, to the Depositor’s knowledge, would not reasonably be expected

 

4

--------------------------------------------------------------------------------


 

to have a material adverse effect on the Depositor, materially and adversely
affect the performance by the Depositor of its obligations under, or the
validity and enforceability of, the 2013-A Basic Documents or the Notes or
materially and adversely affect the tax treatment of the Issuer or the Notes.

 

(e)                                  Investment Company Act.  The Depositor is
not an “investment company” or a company “controlled by an investment company”
within the meaning of the Investment Company Act.

 

Section 3.3.                                 Representations of the Depositor
and the Issuer.  The respective agreements, representations, warranties and
other statements by the Depositor and the Issuer set forth in or made pursuant
to this Agreement will remain in full force and effect and will survive the
closing under Section 2.2.

 

ARTICLE IV
CONDITIONS

 

Section 4.1.                                 Conditions to Obligation of the
Issuer.  The obligation of the Issuer to purchase the Second-Tier Assets as set
forth in Section 2.1 is subject to the satisfaction of the following conditions:

 

(a)                                 Representations and Warranties True.  The
representations and warranties of the Depositor contained in Section 3.2 will be
true and correct on the 2013-A Closing Date, and the Depositor will have
performed on or prior to the 2013-A Closing Date all obligations to be performed
by the Depositor under this Agreement on or prior to the 2013-A Closing Date.

 

(b)                                 Delivery of 2013-A Exchange Note.  The
Depositor has delivered to the Issuer the 2013-A Exchange Note, registered in
the name of “Ford Credit Auto Lease Trust 2013-A “ or its assignee or endorsed
in blank by an effective endorsement.

 

(c)                                  Documents to be Delivered by the
Depositor.  On the 2013-A Closing Date, the Depositor will deliver such other
documents as the Issuer may reasonably request.

 

(d)                                 Other Transactions.  The transactions
contemplated by the Credit and Security Agreement, the Exchange Note Supplement,
the First-Tier Sale Agreement and the Indenture will be consummated on or prior
to the 2013-A Closing Date.

 

Section 4.2.                                 Conditions to Obligation of the
Depositor.  The obligation of the Depositor to sell the 2013-A Exchange Note to
the Issuer as set forth in Section 2.1 is subject to each representation and
warranty of the Issuer as set forth in Section 3.1 being true and correct on the
2013-A Closing Date, and each obligation to be performed by the Issuer under
this Agreement on or prior to the 2013-A Closing Date having been performed on
or prior to the 2013-A Closing Date.

 

Section 4.3.                                 Deemed Satisfaction of Conditions. 
Upon the transfer (or the purported transfer) of the Second-Tier Assets to, and
the acceptance (or the purported acceptance) of the Second-Tier Assets by, the
Issuer, all of the conditions set forth in this Article IV will be deemed to
have been satisfied.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS OF THE DEPOSITOR

 

Section 5.1.                                 Filing and Maintenance of Financing
Statements and Security Interests.

 

(a)                                 The Depositor will file financing statements
and continuation statements in the manner and place required by Applicable Law
to preserve, maintain and protect the interest of the Issuer in the Second-Tier
Assets.  The Depositor will deliver to the Issuer file-stamped copies of, or
filing receipts for, any financing statement and continuation statement promptly
upon such document becoming available following filing.

 

(b)                                 The Depositor authorizes the Issuer to file
any financing or continuation statements, and amendments to such statements, in
all jurisdictions and with all filing offices as the Issuer may determine are
necessary or advisable to preserve, maintain and protect the interest of the
Issuer in the Second-Tier Assets.  Such financing and continuation statements
may describe the Second-Tier Assets in any manner as the Issuer may reasonably
determine to ensure the perfection of the interest of the Issuer in the
Second-Tier Assets.  The Issuer will deliver to the Depositor file-stamped
copies of, or filing receipts for, any financing statement and continuation
statement promptly upon such document becoming available following filing.

 

(c)                                  The Depositor will give the Issuer at least
60 days’ prior notice of any relocation of its chief executive office or change
in its corporate structure, form of organization or jurisdiction of organization
if, as a result of such relocation or change, Section 9-307 of the UCC could
require the filing of a new financing statement or an amendment to a previously
filed financing or continuation statement and will promptly file any such new
financing statement or amendment.  The Depositor will maintain its chief
executive office within the United States and will maintain its jurisdiction of
organization in only one State.

 

(d)                                 The Depositor will not change its name in
any manner that could make any financing statement or continuation statement
filed in accordance with this Section 5.1 seriously misleading within the
meaning of Section 9-506 of the UCC, unless it has given the Depositor at least
five days’ prior notice of such change and promptly files appropriate amendments
to all previously filed financing statements.

 

Section 5.2.                                 Other Liens or Interests.  Except
for the sales and assignments under this Agreement, the Depositor will not sell,
contribute, pledge, assign, transfer or allow to be issued any Second-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Depositor will defend the right, title, and
interest of the Issuer in, to and under the Second-Tier Assets against all
claims of third parties claiming through or under the Depositor.  However, the
Depositor’s obligations under this Section 5.2 with respect to the 2013-A
Exchange Note will terminate upon the payment in full of the 2013-A Exchange
Note pursuant to the Credit and Security Agreement and the Exchange Note
Supplement.

 

Section 5.3.                                 Indemnification.  The Depositor
will be liable under this Agreement only to the extent of the obligations
specifically undertaken by the Depositor under this Agreement, and agrees to the
following:

 

6

--------------------------------------------------------------------------------


 

(a)           The Depositor will indemnify, defend and hold harmless the Issuer,
and its officers, directors, employees and agents, from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of, or
imposed upon the Issuer through the willful misconduct, bad faith or negligence
of the Depositor in the performance of its duties under this Agreement or by
reason of reckless disregard of the Depositor’s obligations and duties under
this Agreement.

 

(b)                                 Promptly upon receipt by the Issuer, or any
of its officers, directors, employees and agents, of notice of the commencement
of any suit, action, claim, proceeding or governmental investigation against it,
the Issuer will, if a claim in respect of such suit, action, claim, proceeding
or investigation is to be made against the Depositor under this Section 5.3,
notify the Depositor of the commencement of such suit, action, claim, proceeding
or investigation.  The Depositor may participate in and assume the defense and
settlement of any such suit, action, claim, proceeding or investigation at its
expense, and no settlement of such suit, action, claim, proceeding or
investigation may be made without the approval of the Depositor and the Issuer,
which approvals will not be unreasonably withheld or delayed.  The Depositor’s
obligations under this Section 5.3 will include reasonable fees and expenses of
counsel and expenses of litigation.  After notice from the Depositor to the
Issuer of the Depositor’s intention to assume the defense of such suit, action,
claim, proceeding or investigation with counsel reasonably satisfactory to the
Issuer, and so long as the Depositor so assumes the defense of such suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Issuer, the Depositor will not be liable for any expenses of counsel to
the Issuer unless there is a conflict between the interests of the Depositor and
the Issuer, in which case the Depositor will pay for the separate counsel to the
Issuer.

 

(c)                                  If the Depositor makes any indemnity
payments pursuant to this Section 5.3 and the Issuer thereafter collects any of
such amounts from others, the Issuer will promptly repay such amounts to the
Depositor, without interest.

 

(d)                                 The indemnity obligations set forth in
Section 5.3(a) will be in addition to any obligation that the Depositor may
otherwise have and will survive the termination of this Agreement.

 

Section 5.4.                                 Required Reserve Amount.  On the
2013-A Closing Date, the Depositor will deposit, or cause to be deposited, the
Required Reserve Amount in the Reserve Account from the net proceeds of the sale
of the Notes.

 

Section 5.5.                                 Obligations of the Depositor.  The
obligations of the Depositor under this Agreement will not be affected by reason
of any invalidity, illegality or irregularity of the 2013-A Exchange Note or any
Collateral Lease or Collateral Leased Vehicle included in the 2013-A Reference
Pool.

 

ARTICLE VI
MISCELLANEOUS PROVISIONS

 

Section 6.1.                                 Amendment.

 

(a)                                 This Agreement may be amended by the
Depositor and the Issuer, with prior notice by the Depositor to the Rating
Agencies, for any purpose if either (i) the Depositor or the Issuer delivers an
Opinion of Counsel to the Issuer, the Owner Trustee and the Indenture Trustee,
in form

 

7

--------------------------------------------------------------------------------


 

reasonably satisfactory to them, to the effect that such amendment will not
adversely affect the interests of the Noteholders in any material respect or
(ii) the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding adversely affected in any material respect is
obtained (with each affected Class voting separately, except that all
Noteholders of Class A Notes will vote together as a single class).

 

(b)                                 If the consent of the Noteholders is
required, they do not need to approve the particular form of any proposed
amendment so long as their consent approves the substance of the proposed
amendment.

 

(c)                                  Promptly upon the execution of any
amendment in accordance with this Section 6.1, the Sponsor will deliver a copy
of such amendment to the Indenture Trustee and each Rating Agency.

 

Section 6.2.                                 Notices.

 

(a)                                 All notices, requests, demands, consents,
waivers or other communications to or from the parties to this Agreement must be
in writing and will be deemed to have been given:

 

(i)             upon delivery or, in the case of a letter mailed by registered
first class mail, postage prepaid, three days after deposit in the mail;

 

(ii)          in the case of a fax, when receipt is confirmed by telephone,
reply email or reply fax from the recipient;

 

(iii)       in the case of an email, when receipt is confirmed by telephone or
reply email from the recipient; and

 

(iv)      in the case of an electronic posting to a password-protected website
to which the recipient has been provided access, upon delivery (without the
requirement of confirmation of receipt) of an email to such recipient stating
that such electronic posting has occurred.

 

Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at such
other address as any party may designate by notice to the other parties.

 

(b)                                 Any notice required or permitted to be
mailed to a Noteholder (i) in the case of Definitive Notes, must be sent by
overnight delivery, mailed by registered first class mail, postage prepaid, or
sent by fax, to the address of such Person as shown in the Note Register or
(ii) in the case of Book-entry Notes, must be delivered pursuant to the
applicable procedures of the Clearing Agency.  Any notice so mailed within the
time prescribed in this Agreement will be conclusively presumed to have been
properly given, whether or not the Noteholder receives such notice.

 

Section 6.3.                                 Costs and Expenses.  The Depositor
will pay all expenses incurred in the performance of its obligations under this
Agreement and all reasonable out-of-pocket costs and expenses of the Issuer in
connection with the perfection as against third parties of the Issuer’s

 

8

--------------------------------------------------------------------------------


 

right, title and interest in and to the Second-Tier Assets and the enforcement
of any obligation of the Depositor under this Agreement.

 

Section 6.4.                                 Third-Party Beneficiaries.  This
Agreement will inure to the benefit of and be binding upon the parties to this
Agreement.  The Indenture Trustee for the benefit of the 2013-A Secured Parties
will be a third-party beneficiary of this Agreement entitled to enforce this
Agreement against the Depositor.  Except as otherwise provided in this
Agreement, no other Person will have any right or obligation under this
Agreement.

 

Section 6.5.                                 No Petition.  Each party to this
Agreement covenants that for a period of one year and one day (or, if longer,
any applicable preference period) after payment in full of the Notes, all
Exchange Notes, and all distributions to all Holders of Certificates and all
holders of any other Securities (as defined in the related Titling Company
Agreement) the payments on which are derived in any material part from amounts
received with respect to any Titling Company Assets (as defined in the
applicable Titling Company Agreements), it will not institute against, or join
any Person in instituting against, the Issuer, the Depositor, any Holding
Company, any Titling Company, or the Holders of the Collateral Specified
Interest Certificates any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the 2013-A Exchange Note, the Notes, this Agreement or any of the other 2013-A
Basic Documents and agrees it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer, the Depositor, any Holding
Company, any Titling Company or the Holders of the Collateral Specified Interest
Certificates during the same period.

 

Section 6.6.                                 Limited Recourse.  The Depositor
and the Issuer agree that any claim that the Depositor or the Issuer may seek to
enforce against each other is limited to the Second-Tier Assets only and does
not represent a claim against the assets of the Depositor or the Issuer as a
whole or any assets other than the Second-Tier Assets.

 

Section 6.7.                                 Subordination.

 

(a)                                 The Depositor and the Issuer agree that any
claim that the Depositor or the Issuer may seek to enforce at any time against
any assets of the Depositor or the Issuer other than the Second-Tier Assets will
be subordinate to the payment in full of all other claims with respect to such
other assets.  However, this Section 6.7(a) will not limit, subordinate or
otherwise modify any claims against the Depositor or the Issuer with respect to
any right to indemnification, commitment to repurchase or other obligation of
the Depositor or the Issuer relating to:

 

(i)                                     any of the assets related to the
Second-Tier Assets;

 

(ii)                                  any related credit enhancement;

 

(iii)                               any transactions entered into in connection
with the 2013-A Exchange Note (or the beneficial interest therein);

 

(iv)                              any administrative services performed in
connection with the Second -Tier Assets;

 

9

--------------------------------------------------------------------------------


 

(v)                                 any related servicing obligation; or

 

(vi)                              any obligation to any Person acting as
trustee, registrar or administrator (including as Titling Company Registrar,
owner trustee or indenture trustee).

 

(b)                                 The Depositor agrees that any claim that the
Depositor may seek to enforce against the Issuer or any of its assets will be
subordinate to the payment in full of the principal of and interest on the
Notes.

 

(c)                                  The parties to this Agreement intend that
Sections 6.7(a) and (b) constitute an enforceable subordination agreement under
Section 510(a) of the Bankruptcy Code.

 

Section 6.8.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

Section 6.9.                                 Submission to Jurisdiction.  The
parties submit to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of all legal proceedings arising out
of or relating to this Agreement. The parties irrevocably waive, to the fullest
extent they may do so, any objection that they may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

Section 6.10.                          WAIVER OF JURY TRIAL.  EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 6.11.                          Severability.  If any of the covenants,
agreements or terms of this Agreement is held invalid, illegal or unenforceable,
then it will be deemed severable from the remaining covenants, agreements or
terms of this Agreement and will in no way affect the validity, legality or
enforceability of the remaining Agreement.

 

Section 6.12.                          Counterparts.  This Agreement may be
executed in any number of counterparts.  Each counterpart will be an original,
and all counterparts will together constitute one and the same instrument.

 

Section 6.13.                          Headings.  The headings in this Agreement
are included for convenience only and will not affect the meaning or
interpretation of this Agreement.

 

Section 6.14.                          No Waiver; Cumulative Remedies.  No
failure or delay of the Depositor in exercising any power, right or remedy under
this Agreement will operate as a waiver.  No single or partial exercise of any
power, right or remedy precludes any other or further exercise of such power,
right or remedy or the exercise of any other power, right or remedy.  The
powers, rights and remedies provided in this Agreement are in addition to any
powers, rights and remedies provided by law.

 

10

--------------------------------------------------------------------------------


 

Section 6.15.                          Issuer Obligation.  No recourse may be
taken, directly or indirectly, with respect to the obligations of the Issuer or
the Owner Trustee under this Agreement or any certificate or other writing
delivered in connection with this Agreement, against (i) the Owner Trustee in
its individual capacity, (ii) any holder of a beneficial interest in the Issuer,
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Owner Trustee, in its individual capacity or (iv) any holder of a
beneficial interest in the Owner Trustee or, in its individual capacity, except
as any such Person may have expressly agreed (it being understood that the Owner
Trustee has no such obligations in its individual capacity).  For all purposes
of this Agreement, in the performance of any duties or obligations of the Issuer
under this Agreement, the Owner Trustee will be subject to, and entitled to the
benefits of, Articles V, VI and VII of the Trust Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

acting with respect to its Series of limited liability company interests
designated as the “2013-A Series”, as Depositor

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

 

 

 

 

FORD CREDIT AUTO LEASE TRUST 2013-A,

 

as Issuer

 

 

 

By:

U.S. Bank Trust National Association, not in its individual capacity but solely
as Owner Trustee

 

 

 

 

 

By:

/s/ Annette Morgan

 

 

Name: Annette Morgan

 

 

Title: Assistant Vice President

 

[Signature Page to Second-Tier Sale Agreement]

 

--------------------------------------------------------------------------------

 